Citation Nr: 1431187	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-40 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased disability rating for a heart condition to include right bundle branch block with mitral valve prolapse and trace mitral regurgitation; currently evaluated as 30 percent disabling from September 27, 2007 to February 8, 2012 and as 60 percent disabling from February 9, 2012 thereafter. 

2. Entitlement to service connection for hypertension as secondary to a heart condition. 

3.  Entitlement to service connection for a right knee disorder.

4. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2006 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007, March 2008, August 2012, and January 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in April 2014. A transcript of the hearing is associated with the claims file.

In an August 2012 rating decision, the RO increased the rating for right bundle branch block with mitral valve prolapse and trace mitral regurgitation to 60 percent, effective February 9, 2012. The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993). Consequently, the issue of entitlement to an initial increased rating for right bundle branch block with mitral valve prolapse and trace mitral regurgitation remains in appellate status.  


As will be explained in detail below, the issues of service connection for hypertension; service connection for a right knee disorder and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 9, 2012, right bundle branch block with mitral valve prolapse and trace mitral regurgitation was manifested by METs estimated at 5-6, dyspnea with mild exertion, fatigue, dizziness, chest pain on a daily basis; and left ventricular ejection fraction (LVEF) of 55-60 percent.

2. From February 9, 2012, right bundle branch block with mitral valve prolapse and trace mitral regurgitation was manifested by manifested by symptoms subjectively reported as shortness of breath on exertion, chest pain, dizziness, and angina, estimated workload of greater than 5 METs, LVEF greater than 60 percent; no objective evidence of hypertrophy or dilatation; and no evidence of congestive heart failure. 


CONCLUSIONS OF LAW

1. For the period from September 27, 2007 to February 8, 2012, the criteria for a  disability evaluation in excess of 30 percent for right bundle branch block with mitral valve prolapse and trace mitral regurgitation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.104, Diagnostic Code 7000-7011 (2013).

2. For the period beginning February 9, 2012, the criteria for a disability evaluation in excess of 60 percent for right bundle branch block with mitral valve prolapse and trace mitral regurgitation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.104, Diagnostic Code 7000-7011 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

By letter dated in November 2007, the Veteran was notified of how to substantiate his claim for an increased rating for right bundle branch block with mitral valve prolapse and trace mitral regurgitation. He was also advised of the division of responsibility as to obtain evidence, how VA rates disorders, and how he could substantiate his claim for an increased rating. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private and VA medical records (VAMRs), lay statements and statements from the Veteran. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As to his cardiac disorder, the Veteran was afforded VA examinations in December 2007, October 2010, February 2012, and April 2013. Appropriate VA medical inquiries were accomplished and the medical opinions provided are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 



The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned and the Veteran engaged in a colloquy towards substantiation of the claim and the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating, service connection, and TDIU.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims folders, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The Veteran has not identified any prejudice in the conduct of the hearing. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. No further action pursuant to Bryant is necessary.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2012).


Increased Rating for Cardiac Disorder

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran received service connection for a heart disorder (right bundle branch block with mitral valve prolapse and trace mitral regurgitation) in a June 2007 rating decision and the disorder was evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Codes 7011-7000. The Veteran's current claim for an increased rating was received in September 2007. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

The Veteran's right bundle branch block with mitral valve prolapse and trace mitral regurgitation is currently assigned a 60 percent evaluation under Diagnostic Code 7000-7011. 38 C.F.R. §§ 4.10, 4.104. The criteria include references to metabolic equivalents (METs). One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2) (2013).

Under Diagnostic Code 7011, a 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 to 50 percent. A 30 percent rating is warranted for sinus node dysfunction that results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray. A 10 percent rating is warranted for documented sinus node dysfunction that results in workload greater than 7 METs , but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 38 C.F.R. 4.104, Diagnostic Code 7011 (2013).  

In June 2007 the RO assigned a 10 percent disability rating based on STRs that indicated the Veteran was diagnosed with a right bundle branch block in service on May 2006 and a June 2007 VA examination which resulted in a diagnosis of mitral valve prolapse with trace mitral regurgitation, ejection fraction of 60-65 percent, METs of 10 with reports of dyspnea, fatigue, and dizziness; but no evidence of heart failure, lower extremity edema, and no regular use of medication. VA and private treatment records indicate the Veteran's condition worsened but was controlled by the use of metoprolol. 


In April 2008 the RO increased the Veteran's disability rating to 30 percent effective September 27, 2007 based on a December 2007 VA examination and private medical records from Dr. K.S. which showed METs estimated at 5-6, dyspnea with mild exertion, fatigue, dizziness, and chest pain on a daily basis; and left ventricular ejection fraction (LVEF) of 55-60 percent.

In August 2012 the RO increased the Veteran's disability rating to 60 percent effective February 9, 2012 based on a February 2012 VA examination and private medical records from Dr. K.S. which showed a right bundle branch block with mitral valve prolapse and trace mitral regurgitation controlled by continuous medication, manifested by symptoms subjectively reported as shortness of breath on exertion, chest pain, dizziness, and angina, estimated workload of greater than 5 METs, LVEF greater than 60 percent; no objective evidence of hypertrophy or dilatation; and no evidence of congestive heart failure.

In April 2013 the Veteran underwent an additional VA examination concerning his heart condition. The examination results indicated a right bundle branch block with mitral valve prolapse and trace mitral regurgitation controlled by continuous medication, manifested by symptoms subjectively reported as shortness of breath on exertion, chest pain, dizziness, and angina, estimated workload of greater than 5 METs, LVEF at greater than 60 percent; no objective evidence of hypertrophy or dilatation; and no evidence of congestive heart failure.

There is no contradicting evidence in the claims file or any other medical or lay evidence that would support higher ratings. The Veteran's METs was greater than 5 that resulted shortness of breath on exertion, chest pain, dizziness, and angina. The Veteran did not have any reports or incidents of congestive heart failure. Also of note are the multiple echocardiograms that showed a LVEF of more than 55 percent, which would have to be at 30 percent or less to qualify the Veteran for a higher rating.

The Board has reviewed the Veteran's statements and statements from the Veteran's family submitted in support of his claim of entitlement to a higher initial rating. While these lay persons are competent to report observable symptoms the Veteran experiences, such as dyspnea, fatigue, and chest pain, the relevant diagnostic codes mandate primary consideration of clinical findings. Layno v. Brown, 6 Vet. App. 465 (1994). 

The severity of the disorder mandates consideration of clinical findings involving METs requires medical expertise that the Veteran has not shown he possesses. Competent evidence concerning the nature and extent of the Veteran's right bundle branch block with mitral valve prolapse and trace mitral regurgitation has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the evaluation. The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated. The Board finds that this medical evidence is the most persuasive in this case and outweighs the Veteran's and the lay statements provided in support of his claim.  

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321(b) (2013). 

The Board finds that all of the experienced symptoms of the Veteran's right bundle branch block with mitral valve prolapse and trace mitral regurgitation are contemplated by the schedular criteria.  38 C.F.R. § 4.104 (2013).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by those types of symptoms listed.  Essentially, the Veteran has reported dyspnea, fatigue, dizziness and chest discomfort which examiners have considered in their diagnosis. Examiners have also assigned METs values for the Veteran's workload capability, specifically METs between 5 and 7. Those METs levels are contemplated by the schedular criteria.  38 C.F.R. § 4.104 (2013). The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate the different levels of severity that the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings as neither his METs levels nor his LVEF qualify for a higher rating and he has not demonstrated chronic congestive failure in any year. Therefore, the Board declines to remand this matter for referral for extraschedular consideration because the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology and the assigned schedular rating is adequate.

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for a heart condition and the appeal will be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating greater than 30 percent for right bundle branch block with mitral valve prolapse and trace mitral regurgitation for the period from September 27, 2007 to February 8, 2012 is denied.

A rating greater than 60 percent for right bundle branch block with mitral valve prolapse and trace mitral regurgitation for the period beginning February 9, 2012 is denied.  


REMAND

The Board has determined that additional development is required as to the Veteran's claims of service connection for hypertension; entitlement to TDIU and service connection for a right knee disorder. The claims are therefore REMANDED to the AOJ for the following actions:


1. Contact the Veteran and ask if he has any medical or non-medical information or evidence that is not currently in VA's possession which indicates that he has hypertension as a result of service; and/ or that he is unemployable due to service-connected disorders. Provide the Veteran with authorizations for release of any information that must be obtained. 

2. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims folder and a copy of this remand to the VA cardiac examiner who conducted an August 2012 VA examination and reported findings in a September 2012 report. If the examiner is no longer available, indicate such in the report and schedule an examination with a qualified medical examiner to ascertain if the Veteran has hypertension as a result of service or as a result of any service connected disorder to include right bundle branch block with mitral valve prolapse and trace mitral regurgitation. The following considerations must govern the examination:

The examiner must review the claims folder and prior blood pressure readings. 

Pursuant to regulation (38 C.F.R. § 4.104, Diagnostic Code 7101), the examination must entail blood pressure readings two or more times on at least three different days. 

If the examination reveals that the Veteran has hypertension, the examiner must report whether the disorder is the result of his service connected right bundle branch block with mitral valve prolapse and trace mitral regurgitation.

If the examination reveals that the Veteran does not have hypertension, the examiner must report whether the Veteran would demonstrate hypertensive symptoms, but for prescribed medications for his right bundle branch block with mitral valve prolapse and trace mitral regurgitation.

If the response to the preceding question is in the affirmative, the examiner must state whether there are any disabling hypertensive symptoms not otherwise controlled or contemplated by the medications prescribed for right bundle branch block with mitral valve prolapse and trace mitral regurgitation.

The examiner must fully explain his or her conclusions. THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT and will likely result in a return of the examination report for appropriate addendum. 

3. Issue a Statement of the Case responding to the December 2009 statement by the Veteran in which he expresses disagreement with the November 2009 denial of service connection for a right knee disorder, and then follow any applicable appellate review procedures.

4. After resolution of the above issues, schedule a VA examination by one or more  appropriately qualified medical or occupational professional(s) and request an opinion as to whether the Veteran is unemployable due to SERVICE-CONNECTED disorders. The examiner's attention is called to the various statements on record from the Veteran's treating physicians as to his inability to work; the report of contact memorandum of September 2012 from a former employer that indicates the Veteran was working from October 2011 to September 2012, 36 hours per week in the summer, "80 hours per week" in the winter; and all other clinical and lay evidence.  
 
5. Following the completion of the above, and any other development deemed necessary, the AOJ will readjudicate the claims.  If the claims are denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


